IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00182-CR

REGINALD HARRIS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-889-C2


                           MEMORANDUM OPINION

        Appellant Reginald Harris appeals from an order denying his “Motion for

Declaration of Inability to Pay Cost (Pro se)” and “Motion for Production of Record’s (Pro

Se).”

        Harris pleaded guilty pursuant to a plea agreement to two counts of indecency

with a child by contact. The trial court assessed Harris’s punishment at six years’

imprisonment for each count, to run concurrently. Sentence was imposed on August 11,

2016. On May 7, 2018, Harris filed in the trial court a declaration of inability to pay costs
and a motion requesting that the trial court require the McLennan County District Clerk

“to produce all documents, copies of evidence, Clerk’s Records, Court transcripts, and

grand jury minutes” in this cause. That same day, the trial court signed an order denying

Harris’s “Motion for Declaration of Inability to Pay Cost (Pro Se)” and “Motion for

Production of Record’s (Pro Se).” Harris filed a notice of appeal on May 24, 2018.

        In criminal matters, appellate courts have jurisdiction only of appeals that are

authorized by law. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). In this

case, we have not found any statutory or constitutional provision that would authorize

an appeal from the trial court’s order denying Harris’s “Motion for Declaration of

Inability to Pay Cost (Pro Se)” and “Motion for Production of Record’s (Pro Se).”

Accordingly, we dismiss this appeal for want of jurisdiction. See Staley v. State, 233
S.W.3d 337, 338 (Tex. Crim. App. 2007) (dismissing appeal not authorized by law).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 3, 2018
Do not publish
[CR25]




Harris v. State                                                                      Page 2